Motion by appellant to dispense with printing of record and briefs or in the alternative to abridge the record, denied. Such denial is without prejudice to renewal before the trial court, if appellant be so advised, of his motion to abridge the record upon its settlement as required by the rules of practice (Hopper v. Comfort Coal-Lbr. Co., 276 App. Div. 869, and authorities there cited). Such denial is also without prejudice to renewal in this court after the settlement of the record, if appellant be so advised, of his motion to dispense with printing upon proper papers showing his financial inability to print his brief and the record as settled. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.